DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2020 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments, declaration, and claim amendments received on August 3, 2020 are entered into the file. Currently, claim 1 is amended; claims 6-11 are withdrawn; and claim 2 is cancelled; and claims 12-14 are new, resulting in claims 1, 3-5, and 12-14 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-5, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a resin composition comprising a polyether sulfone resin as a main  that fulfills relational expression (1), does not reasonably provide enablement for two or more accessory components which include a phenoxy resin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. See MPEP 2164.01 for the factors discussed below.
With respect to factor (A), the breadth of the accessory components as recited in claim 1 includes at least a phenoxy resin with a bisphenol A skeleton and an epoxy group at either or both ends and a polyamide resin, where the resin composition is free from resins other than the polyether sulfone resin, the polyamide resin, and the phenoxy resin. The scope of resins usable in the accessory component is very broad. Paragraphs [0035]-[0040] of the instant specification disclose a multitude of reaction products that may be used to obtain a variety of different polyamides. There are also at least two types of phenoxy resins encompassed by the claims: a phenoxy resin with an epoxy group at one end and another undefined functional group at the other, and a phenoxy resin with an epoxy group at both ends. However it is possible other phenoxy resins are also included as long as the skeleton is bisphenol A and there is one epoxy group.
With respect to factor (B), the nature of the invention is a resin composition for use in an electric insulating sheet (instant specification; paragraph [0002]).
With respect to factor (C), as can be seen in the prior art rejections below, a resin composition comprising mixtures of polyether sulfone resin, phenoxy resin, and polyamide resin is known in the art. The melt viscosities of the components, however, are not discussed with respect to mixtures that are not the final resin composition components (i.e., the melt viscosity of the mixture of accessory components is not determined separately from the polyether sulfone).
With respect to factors (D) and (E), the viscosity of a liquid mixture is not usually a linear function of composition and is very difficult to predict (Ullman; “6.1.4 Viscosity of Liquid Mixtures”). An estimate may be obtained, however methods to date do not allow confident predictions, particularly when dealing with highly polarized compounds or components differing greatly in size (Ullman; “6.1.4 Viscosity of Liquid Mixtures”). Therefore, even when presented with a finite number of accessory components (e.g., only phenoxy resin and polyamide resin), the viscosity of the final mixture would be difficult for the ordinary artisan to accurately predict. Even if a specific compound of phenoxy or polyamide resin is defined (e.g., PA 6T in claim 4), the melt viscosity is not necessarily a property of the type of polymer used, and may be adjusted e.g., by changing the weight average molar mass. For example, on page 19 of the instant specification PA1 and PA2 used in the Examples are both polyamide 6T, but they have different melt viscosities.
With respect to factors (F), (G), and (H), there is little guidance provided in the specification as how to make a mixture of resins that result in an η0 that fulfills the claimed relational expression (1). No way to estimate what the viscosity of the resulting mixture would be is provided, only a method of measuring after the mixture is formed (instant specification; paragraphs [0056]-[0057]). The instant specification states in paragraphs [0044]-[0045] that the composition preferably only includes polyether sulfone resin, polyamide resin, and phenoxy 0 that fulfills the claimed relational expression (1), and it is known in the art that viscosities of liquid mixtures cannot be accurately predicted.
Four examples are provided in Table 1 where the accessory component is a mixture of a phenoxy resin PHX and one of three polyamides PA1, PA2, and PA3, where the mixtures fulfill the relational expression (1). These example illustrate the non-predictability of the viscosity of the mixture. Examples 1 and 2 both contain PHX and PA1 in different proportions; Example 1 is 50:50, and Example 2 is 40:60. The melt viscosity of PHX is 11 Pa.s while the melt viscosity of PA1 is 16 Pa.s (instant specification; paragraph [0054]), however the 50:50 mixture of Example 1 results in a significantly higher melt viscosity of 60 Pa.s. Since Example 2 comprises a greater amount of the high melt viscosity component (PA1), the ordinary artisan would expect the melt viscosity of the mixture to be greater than that of Example 2. However, as can be seen in Table 1, the value for η0 is 48 Pa.s, which is less than the 60 Pa.s of Example 1.
Example 4 contains PA3, which has the highest melt viscosity of the polyamides used in the inventive examples at 57 Pa.s, in the highest polyamide at 24 mass%. This results in an η0 of 134 Pa.s. Example 3 comprises PA2 with a lower melt viscosity (20 Pa.s) in a smaller amount (16 mass%), yet results in a significantly higher η0 of 198 Pa.s. The ordinary artisan would have expected a mixture whose initial components have a lower melt viscosity in a lower amount to 
Examples 1-3 all use PA 6T, however PA1, used in Examples 1 and 2, has a melt viscosity of 16 Pa.s, whereas PA2, used in Example 3, has a melt viscosity of 20 Pa.s. When comparing mass% of PA in Example 1 to Example 2 and in Example 1 to Example 3, the difference is 4 mass% in both cases. However, when comparing η0, the difference between Example 1 and Example 3 is significantly greater than the difference between Example 1 and Example 2. The ordinary artisan would have expected the η0’s of Example 1 and Example 2 and Example 1 and Example 3 to differ by a similar proportion.
In light of the above, the specification at the time the application was filed would not have reasonably taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, at least because it is known in the art that the viscosity of liquid mixtures are not predictable and neither guidance as to the melt viscosity of the individual accessory components nor guidance as to how to predict the melt viscosity of a liquid mixture is provided in the specification.

Claims 3-5 and 12-14 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3-5, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2014/0048309)1 in view of Kihara (US 2009/0047858)1,2. Supporting evidence provided by BASF (Ultrason E, S, P Product Brochure)1, DuPont (Zytel nylon resin brochure)1, and “Phenoxy Resins (Polyhydroxyl Ethers)”1.
With respect to claims 1 and 3-4, Kihara teaches a resin layer for a three-dimensionally shaped electrically insulating product comprising, as the thermoplastic resin, at least one selected from the group consisting of a polyamide resin, a polysulfone resin, and a polyphenylene sulfide resin (paragraph [0010]). It is preferable for the resin layer to contain both the polyamide resin (accessory component) and the polysulfone resin (paragraphs [0044]-[0045]). The polysulfone resin is preferably a polyether sulfone resin or a polyether polyphenyl sulfone resin having a molecular structure represented by Formula (3) (which is a polyether sulfone monomer) such as “ULTRASON E Series” manufactured by BASF SE (paragraphs [0012]; [0066]-[0069]). In the resin layer the content of the polysulfone resin is preferably at least 20 wt%, more preferably at least 40 wt%, and preferably not more than 90 wt%, more preferably not more than 70 wt% (paragraph [0070]).
The instant specification also uses ULTRASON as the polyether sulfone resin in paragraph [0054] of the examples. The instant specification does not specify the series, however as evidenced by the attached product brochure, ULTRASON E is a polyethersulfone (page 4). Therefore it is reasonable to presume that the ULTRASON series used in the instant specification is ULTRASON E, and thus it would have been obvious to one of ordinary skill in the art that the ULTRASON E series of Kihara has a similar melt viscosity as that of the instant oC and a glass transition temperature of 210oC (instant specification; paragraph [0054]).
In the examples of Kihara, the polyamide resin used is “Zytel HTN501” (paragraph [0125]-[0126]). In paragraph [0054] of the instant specification “Zytel” is used as a polyamide 6T resin PA1 with a melt viscosity of 16 Pa.s at 300oC and a melting temperature of 300oC. The Zytel HTN series is a PA6T/XT-1 resin, and has a melting point of 300oC (DuPont; Zytel nylon resin brochure). It therefore would be obvious to the ordinary artisan that the polyamide of Kihara would displays similar properties.
Other thermoplastic resins (accessory component) used may include a thermoplastic polyhydroxy polyether phenoxy resin formed by a reaction of bisphenols and epichlorohydrin (paragraph [0072]). In the examples the thermoplastic polyhydroxy polyether phenoxy resin used is “Phenotohto YP-50S” manufactured by Tohto Kasei Co., Ltd..
Kihara is silent as to the phenoxy resin comprising 30 to 50 mass% when the amount of polyamide resin and phenoxy resin is taken as the total and as to the phenoxy resin having (i) a bisphenol A skeleton and (2) an epoxy group at either ends or both ends.
Kihara ‘858 teaches a resin composition comprising an aromatic polyamide resin and an epoxy-containing phenoxy resin (an epoxy group at either ends or both ends) (paragraph [0014]). The flowability of a resulting polyamide resin composition in the molten state can be improved by adding an epoxy group-containing phenoxy resin (an epoxy group at either ends or both ends) (paragraph [0012]). When the resin composition contains 30 to 50% by mass of the epoxy-group containing phenoxy resin (an epoxy group at either ends or both ends), it can suppress excessive flowability of the resin at higher temperature than the melting point of the 
Since both Kihara and Kihara ‘858 teach resin compositions comprising polyamides and phenoxy resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin composition of Kihara to include 30 to 50 mass% of an epoxy-group containing phenoxy resin (an epoxy group at either ends or both ends), based on the total of polyamide resin and phenoxy resin, in order to suppress excessive flowability of the resin at higher temperatures thus reducing the need to precisely control temperature to maintain thickness accuracy. As evidenced by “Phenoxy Resins (Polyhydroxyl Ethers)”, phenoxy resins are derived from bisphenol A (bisphenol A skeleton).
With respect to the mass percent of polyamide resin and phenoxy resin with respect to the polyether sulfone resin, the claimed range may first be calculated to be 12-72 mass% polyamide resin and phenoxy resin with respect to the total resin composition. This value was determined by taking 30% of 40% (0.3*40%) for the lowest endpoint, based on the lowest endpoint values for the range of polyamide resin + phenoxy resin based on the total of polyethylene sulfide from claim 1, and the range of polyethylene sulfide based on the total resin composition. Similarly, the highest endpoint was determined by taking 80% of 90% (0.8*90%).
Kihara teaches the resin layer contains 10-70 wt% polyamide resin with respect to the total (paragraphs [0062]-[0063]), and the combination of Kihara and Kihara ‘858 teaches 30-50 mass% phenoxy resin based on the total of polyamide resin and phenoxy resin (Kihara ‘858; paragraph [0014]). The range of phenoxy resin compared to the total composition is 3-35 mass%, calculated in the same way as above (0.3*10% and 0.5*70%). The mass% of polyamide based on the total can then be added to the mass% of phenoxy compared to the total, for 13-100 mass% 
The mass% of polyamide resin and phenoxy resin range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kihara in view of Kihara ‘858, because overlapping ranges have been held to establish prima facie obviousness.
With respect to other resins present in the composition, Kihara further teaches that in the resin layer thermoplastic resins other than the thermoplastic resin having nitrogen or sulfur (polysulfone resin) may be included (paragraph [0035]). Paragraphs [0082]-[0083] of Kihara go on to describe additives that may be included, some of which are resins, are used in an amount of 0.1 to 5 parts by weight with respect to 100 parts by weight of the thermoplastic resin. Since the “other” thermoplastic resin and the additives are optional, it is within the teachings of Kihara to have a resin composition that only comprises polyether sulfone resin, polyamide resin, and phenoxy resin.
Kihara in view of Kihara ‘858 teaches the claimed invention above but does not expressly teach melt viscosities that satisfy relational expression (1). It is reasonable to presume that the melt viscosities satisfying relational expression (1) is inherent to Kihara in view of Kihara ‘858. Support for said presumption is found in that Kihara teaches the use of similar materials, specifically materials of the same trade name, and Kihara in view of Kihara ‘858 teaches the materials used in similar quantities as claimed. Therefore the resin composition of Kihara in view of Kihara ‘858 is expected to have the same properties of the claimed invention.

With respect to claim 5, Kihara in view of Kihara ‘858 teaches all the limitations of claim 1 above. Kihara further teaches an electrically insulating sheet material which includes the resin layer and protective layers disposed on both sides of the resin layer in contact with the resin layer (paragraph [0031]). Examples of materials for the protective layer include synthetic polymer compounds such as polyester (paragraphs [0084]-[0090]).
The limitation "used by being thermally adhered to a polyester fiber material” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Kihara teaches the claimed resin composition as well as polyester protective layer. Since Kihara teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.

With respect to claims 12-13, Kihara in view of Kihara ‘858 teaches all the limitations of claim 1 above. Kihara further teaches that Zytel HTN501 (polyamide 6T) has constituent monomers hexamethylenediamine, 2-methlypentamethylenediamin, and terephthalic acid (paragraph [0125]-[0126]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2014/0048309)3 in view of Kihara (US 2009/0047858)1,4 as applied to claim 1 above, and further in view of Soelch (US 5516882).
With respect to claim 14, Kihara in view of Kihara ‘858 teaches all the limitations of claim 1 above. Kihara further teaches that Zytel HTN501 (polyamide 6T) has constituent monomers hexamethylenediamine, 2-methlypentamethylenediamine, and terephthalic acid (paragraph [0125]-[0126]).
Kihara in view of Kihara ‘858 is silent as to the polyamide 6T product containing hexamethylenediamine and 2-methyl pentamethylene diamine at a molar ratio of 1:2 to 2:1.
Soelch teaches partially crystalline copolyamides formed from terepthalic acid and a mixture of hexamethylenediamine and 2-methyl pentamethylene diamine (col. 2, lines 34-39). In order to prevent formation of the high melting fraction, or at least reduce the amount of high melting fraction, the amount of 2-methyl pentamethylene diamine in the aqueous solution is maintained at at least 27.5 mol percent, especially at least 30 mole percent based on the total amount of acid and diamine components (col. 3, lines 54-61). In Example I the molar ratio of hexamethylenediamine to 2-methyl pentamethylene diamine is 1:1 (col. 4, lines 61-62) and in Example II the molar ratio is 1:1.22 (col. 5, lines 36-38).
Since both Kihara in view of Kihara ‘858 and Soelch teaches polyamide formed from constituent monomers hexamethylenediamine, 2-methlypentamethylenediamine, and terephthalic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide of Kihara in view of Kihara ‘858 to use the method taught in Soelch which includes at least 27.5 mol percent 2-methyl pentamethylene .

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2007-0070388)5,6 in view of Kihara (US 2009/0047858)2,7. Supporting evidence provided by “Phenoxy Resins (Polyhydroxyl Ethers)”2.
With respect to claim 1, Kim teaches a polyamide resin composition blended with polyether sulfone for improved heat resistance (page 1, paragraph 1). The polyamide resin composition comprises (A) 50 to 99 parts by weight of a polyamide resin; (B) 1 to 50 parts by weight of polyether sulfone resin; and (C) 0.5 to 3 parts be weight of an epoxy compound based on 100 parts by weight of the basic resin (A)+(B) (page 3, paragraph 1). The polyether sulfone used preferably has a melt viscosity of 20 to 85 g/6 min, preferably 50 to 70 g/6 min at 380oC and a load of 2.16 kg (page 3, paragraph 2). When it is out of the above range, compatibility may be deteriorated (page 3, paragraph 2). The polyamide resin used in the examples was Nylon 66 and Zytel 42 A manufactured by DuPont (page 4, paragraph 2). As can be seen in Table 1 on page 10 of the original, Example 3 comprises 50% polyamide (A) and 50% polyether sulfone (B) (Table 1). The only other resin presented in the composition is the epoxy resin (C) (Table 1) (wherein the resin composition is free from resins other than the polyether sulfone resin, the polyamide resin, and the phenoxy resin
Kim is silent as to the phenoxy resin comprising 30 to 50 mass% when the amount of polyamide resin and phenoxy resin is taken as the total and as to the phenoxy resin having (i) a bisphenol A skeleton and (2) an epoxy group at either ends or both ends.
Kihara ‘858 teaches a resin composition comprising an aromatic polyamide resin and an epoxy-containing phenoxy resin (an epoxy group at either end or both ends) (paragraph [0014]). The flowability of a resulting polyamide resin composition in the molten state can be improved by adding an epoxy group-containing phenoxy resin (an epoxy group at either end or both ends)  (paragraph [0012]). When the resin composition contains 30 to 50% by mass of the epoxy-group containing phenoxy resin (an epoxy group at either end or both ends), it can suppress excessive flowability of the resin at higher temperature than the melting point of the composition thus reducing the need to precisely control temperature to maintain thickness accuracy (paragraph [0014]).
Since both Kim and Kihara ‘858 teach resin compositions comprising polyamides and epoxy resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the epoxy resin in the resin composition of Kim to include 30 to 50 mass% of an epoxy-group containing phenoxy resin (an epoxy group at either end or both ends), based on the total of polyamide resin and phenoxy resin, in order to suppress excessive flowability of the resin at higher temperatures thus reducing the need to precisely control temperature to maintain thickness accuracy. As evidenced by “Phenoxy Resins (Polyhydroxyl Ethers)”, phenoxy resins are derived from bisphenol A (bisphenol A skeleton).
With respect to the mass percent of polyamide resin and phenoxy resin with respect to the polyether sulfone resin, the claimed range may first be calculated with respect to the total to be 12-72 mass% polyamide resin and phenoxy resin with respect to the resin composition. This 
Kim teaches the resin layer contains 50-99 mass% polyamide resin with respect to the total, with example 3 using 50 mass% (page 3, paragraph 1; Table 1), and the combination of Kim and Kihara ‘858 teaches 30-50 mass% phenoxy resin based on the total of polyamide resin and phenoxy resin (Kihara ‘858; paragraph [0014]). The range of phenoxy resin compared to the total composition is 15-49.5 mass%, calculated in the same way as above (0.3*50% and 0.5*99%). The mass% of polyamide based on the total can then be added to the mass% of phenoxy compared to the total, for 65-100 mass% (truncated at 100 mass%) polyamide resin and phenoxy resin taught by Kim in view of Kihara ‘858, compared to the claimed 12-72 mass%.
The mass% of polyamide resin and phenoxy resin range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kim in view of Kihara ‘858, because overlapping ranges have been held to establish prima facie obviousness.
Kim in view of Kihara ‘858 teaches the claimed invention above but does not expressly teach melt viscosities that satisfy relational expression (1). It is reasonable to presume that the melt viscosities satisfying relational expression (1) is inherent to Kim in view of Kihara ‘858. Support for said presumption is found in that Kim teaches the use of similar materials and Kim in view of Kihara ‘858 teaches the materials used in similar quantities as claimed. Therefore the 

With respect to claim 5, Kim in view of Kihara ‘858 teaches all the limitations of claim 1 above.
The limitation "used by being thermally adhered to a polyester fiber material” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Kim in view of Kihara ‘858 teaches the claimed resin composition. Since Kim in view of Kihara ‘858 teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2007-0070388)8,9 in view of Kihara (US 2009/0047858)2,10 as applied to claim 1 above, and further in view of Lausberg (US 4798855)2. Supporting evidence provided by “Polyethersulfone (PES) – Complete Guide on High-temperature Engineering Polymer”2, “Phenoxy Resins (Polyhydroxyl Ethers)”2, and El-Hibri (US 2005/0272853)2.
With respect to claim 3, Kim in view of Kihara ‘858 teaches all the limitations of claim 1 above.
Kim in view of Kihara ‘858 is silent as to the polyamide resin having a melting point equal to or higher than a glass transition temperature of the polyether sulfone resin.
Lausberg teaches thermoplastic molding materials containing (A) from 2 to 97.9% by weight of a nylon (polyamide), (B) from 2 to 97.7% by weight of a polyaryl ether sulfone, and (C) from 0.1 to 30% by weight of a polymeric component having hydroxyl groups (accessory component) (col. 1, lines 4-10).
Preferably used polyaryl ether sulfones are those of the general formula I, where X may be –SO2- (col. 2, lines 27-36). When X is –SO2-, general formula I is a polyether sulfone (“Polyethersulfone (PES) – Complete Guide on High-temperature Engineering Polymer”).
Particularly suitable polymers for the polymeric component having hydroxyl groups (C) comprise polycondensates of aliphatic or aromatic diols or polyhydric alcohols with epihalohydrins (col. 3, line 49 – col. 4, line 11). A polycondensate of bisphenol A and epichlorohydrin having the recited structure in col. 4, lines 15-19 is readily available and therefore is preferably used (col. 4, lines 12-20). The structure recited as well as the reaction products indicate that the preferred component (C) is a phenoxy resin (“Phenoxy Resins (Polyhydroxyl Ethers)”).
The composition preferably includes nylon, particularly partially crystalline nylons since the molding materials produced from them have superior heat distortion resistance and stress cracking resistance compared to amorphous nylons (col. 2, lines 43-50). The nylons are preferably linear and have melting points higher than 200o
Since both Kim in view of Kihara ‘858 and Lausberg teach resin compositions comprising polyamide, polyether sulfone, and phenoxy resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide of Kim in view of Kihara ‘858 to be partially crystalline nylon with a melting point higher than 200oC in order to provide superior heat distortion resistance and stress cracking resistance to the resin composition.
As evidenced by El-Hibri, polyethylene sulfone has a glass transition temperature of approximately 220oC (paragraph [0010]). Therefore, the resin composition of Kim in view of Kihara ‘858 and Lausberg has a polyamide resin with a melting point equal to or higher than a glass transition temperature of polyether sulfone.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2007-0070388)11,12 in view of Kihara (US 2009/0047858)2,13 as applied to claim 1 above, and further in view of Kihara (US 2009/0215968)2,14. Supporting evidence provided by Ellis (“Nylon 6T”)2.
With respect to claim 4, Kim in view of Kihara ‘858 teaches all the limitations of claim 1 above.
Kim in view of Kihara ‘858 is silent as to the polyamide being polyamide 6T.
Kihara ‘968 discloses a polyamide-based resin system that comprises phenoxy resin to improve flowability of the polyamide (paragraphs [0014]-[0015]). Applicable polyamide resins include an aromatic polyamide resin prepared by, for example, dehydration condensation 
Since both Kim in view of Kihara ‘858 and Kihara ‘968 teach resin compositions comprising mixture of polyamide and phenoxy resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide of Kim in view of Kihara ‘858 to include polyamide 6T in order to provide superior characteristics under high temperatures.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2007-0070388)15,16 in view of Kihara (US 2009/0047858)2,17 as applied to claim 1 above, and further in view of Soelch (US 5516882).
With respect to claims 12-14, Kim in view of Kihara ‘858 teaches all the limitations of claim 1 above.
Kim in view of Kihara ‘858 is silent as to the polyamide 6T product containing terephthalic acid, hexamethylenediamine, and 2-methyl pentamethylene diaminer with hexamethylenediamine and 2-methyl pentamethylene diamine at a molar ratio of 1:2 to 2:1.
Soelch teaches partially crystalline copolyamides formed from terepthalic acid and a mixture of hexamethylenediamine and 2-methyl pentamethylene diamine (col. 2, lines 34-39). In order to prevent formation of the high melting fraction, or at least reduce the amount of high melting fraction, the amount of 2-methyl pentamethylene diamine in the aqueous solution is maintained at at least 27.5 mol percent, especially at least 30 mole percent based on the total amount of acid and diamine components (col. 3, lines 54-61). In Example I the molar ratio of hexamethylenediamine to 2-methyl pentamethylene diamine is 1:1 (col. 4, lines 61-62) and in Example II the molar ratio is 1:1.22 (col. 5, lines 36-38).
Since both Kim in view of Kihara ‘858 and Soelch teaches polyamide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide of Kim in view of Kihara ‘858 to use the method and constituents taught in Soelch above which includes at least 27.5 mol percent 2-methyl pentamethylene diamine based on the total amount of acid and diamine components, in particular to use a molar ratio of hexamethylenediamine to 2-methyl pentamethylene diamine of 1:1 or 1:1.22, in order to provide a polyamide that prevents, or at least has a very low amount of, high melting fraction.







Alternate Rejection
In the event it is determined Kim (KR 2007-0070388) in view of Kihara (US 2009/0047858) does not inherently teach melt viscosities that satisfy relational expression (1), claims 1-5 and 12-14 would be rejected as follows.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2007-0070388)18,19 in view of Kihara (US 2009/0047858)2,20, Weber (US 2013/0085224)2, and Otsuki (WO 2016/152856)2,3,21. Supporting evidence provided by “Phenoxy Resins (Polyhydroxyl Ethers)”2.
With respect to claim 1, Kim teaches a polyamide resin composition blended with polyether sulfone for improved heat resistance (page 1, paragraph 1). The polyamide resin composition comprises (A) 50 to 99 parts by weight of a polyamide resin; (B) 1 to 50 parts be weight of polyether sulfone resin; and (C) 0.5 to 3 parts be weight of an epoxy compound based on 100 parts by weight of the basic resin (A)+(B) (page 3, paragraph 1). The polyether sulfone used preferably has a melt viscosity of 20 to 85 g/6 min, preferably 50 to 70 g/6 min at 380oC and a load of 2.16 kg (page 3, paragraph 2). When it is out of the above range, compatibility may be deteriorated (page 3, paragraph 2). The polyamide resin used in the examples was Nylon 66 and Zytel 42 A manufactured by DuPont (page 4, paragraph 2). As can be seen in Table 1 on page 10 of the original, Example 3 comprises 50% polyamide (A) and 50% polyether sulfone (B) (Table 1). The only other resin presented in the composition is the epoxy resin (C) (Table 1) wherein the resin composition is free from resins other than the polyether sulfone resin, the polyamide resin, and the phenoxy resin).
Kim is silent as to the phenoxy resin comprising 30 to 50 mass% when the amount of polyamide resin and phenoxy resin is taken as the total and as to the phenoxy resin having (i) a bisphenol A skeleton and (2) an epoxy group at either ends or both ends.
Kihara ‘858 teaches a resin composition comprising an aromatic polyamide resin and an epoxy-containing phenoxy resin (an epoxy group at either end or both ends) (paragraph [0014]). The flowability of a resulting polyamide resin composition in the molten state can be improved by adding an epoxy group-containing phenoxy resin (an epoxy group at either end or both ends) (paragraph [0012]). When the resin composition contains 30 to 50% by mass of the epoxy-group containing phenoxy resin (an epoxy group at either end or both ends), it can suppress excessive flowability of the resin at higher temperature than the melting point of the composition thus reducing the need to precisely control temperature to maintain thickness accuracy (paragraph [0014]).
Since both Kim and Kihara ‘858 teach resin compositions comprising polyamides and phenoxy resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the epoxy resin in the resin composition of Kim to include 30 to 50 mass% of an epoxy-group containing phenoxy resin (an epoxy group at either end or both ends), based on the total of polyamide resin and phenoxy resin, in order to suppress excessive flowability of the resin at higher temperatures thus reducing the need to precisely control temperature to maintain thickness accuracy. As evidenced by “Phenoxy Resins (Polyhydroxyl Ethers)”, phenoxy resins are derived from bisphenol A (bisphenol A skeleton
With respect to the mass percent of polyamide resin and phenoxy resin with respect to the polyether sulfone resin, the claimed range may first be calculated with respect to the total to be 12-72 mass% polyamide resin and phenoxy resin with respect to the resin composition. This value was determined by taking 30% of 40% (0.3*40%) for the lowest endpoint, based on the lowest endpoint values for the range of polyamide resin + phenoxy resin based on the total of polyethylene sulfide, and the range of polyethylene sulfide based on the total resin composition. Similarly, the highest endpoint was determined by taking 80% of 90% (0.8*90%).
Kim teaches the resin layer contains 50-99 mass% polyamide resin with respect to the total, with example 3 using 50 mass% (page 3, paragraph 1; Table 1), and the combination of Kim and Kihara ‘858 teaches 30-50 mass% phenoxy resin based on the total of polyamide resin and phenoxy resin (Kihara ‘858; paragraph [0014]). The range of phenoxy resin compared to the total composition is 15-49.5 mass%, calculated in the same way as above (0.3*50% and 0.5*99%). The mass% of polyamide based on the total can then be added to the mass% of phenoxy compared to the total, for 65-100 mass% (truncated at 100 mass%) polyamide resin and phenoxy resin taught by Kim in view of Kihara ‘858, compared to the claimed 12-72 mass%.
The mass% of polyamide resin and phenoxy resin range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kim in view of Kihara ‘858, because overlapping ranges have been held to establish prima facie obviousness.
Kim in view of Kihara ‘858 is silent as to melt viscosities of the components satisfying relational expression (1).
Weber teaches a molding composition comprising at least one polyarylene ether sulfone (paragraph [0001]). Polyarylene ethers are known to have high melt viscosity, and this is in particular disadvantageous for processing means of injection molding to give layer moldings (paragraph [0002]). To object of the invention of Weber is to provide high-strength molding compositions based on polyether sulfones that have good processability in the melt, high mechanical strength, high stiffness, and good flowability (paragraphs [0008]-[0009]). Melt flowability was assessed on the basis of melt viscosity, and the melt viscosity of the polyarylene ether sulfone at 350oC/1150 s-1 is preferably from 150-300 Pa.s, most preferably 150-275 Pa.s (paragraph [0043]).
Since both Kim in view of Kihara ‘858 and Weber teach molding compositions comprising polyether sulfones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the melt viscosity of the polyether sulfone resin to be 150-300 Pa.s, more preferably 150-275 Pa.s at 350oC/1150 s-1 in order to increase the flowability and processability of the melt for injection molding.
Otsuki teaches a fiber-reinforced plastic molding material comprising a blend of phenoxy resin (paragraph [0052]). The phenoxy resin preferably has a melt viscosity of 3,000 Pa.s or less at anywhere in the temperature range from 160-220oC (paragraph [0054]). When the melt viscosity is more than 3,000 Pa.s, the fluidity of the phenoxy resin at the time of molding degrades, and does not sufficiently permeate into the fiber base material, causing voids (paragraph [0054]).
Since both Kim in view of Kihara ‘858 and Weber and Otsuki teach moldable resin compositions containing phenoxy resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the melt 
The combination results in a blend of low melt viscosity polyethersulfone resin and a high melt viscosity phenoxy resin that necessarily satisfies the relational expression (1). While the melt viscosity of the combination of the polyamide resin and the phenoxy resin is not disclosed, the melt viscosity of the phenoxy resin is sufficiently larger than the melt viscosity of the polyether sulfone that it is reasonable to presume that relational expression (1) is satisfied.
Kim in view of Kihara ‘858, Weber, and Otsuki teaches the claimed invention above but does not expressly teach the melt viscosities at 300oC. It is reasonable to presume that the relational expression (1) when measured at 300oC is inherent to Kim in view of Kihara ‘858, Weber, and Otsuki. Support for said presumption is found in that Kim in view of Kihara ‘858, Weber, and Otsuki teaches all the structural limitations of claim 1 above, as well as melt viscosity values for the polyether sulfone resin and viscosity resin that are sufficiently different from each other, and therefore are expected to still fulfill the relational expression (1) at a different temperature.

With respect to claim 5, Kim in view of Kihara ‘858, Weber, and Otsuki teaches all the limitations of claim 1 above.
The limitation "used by being thermally adhered to a polyester fiber material” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2007-0070388)22,23 in view of Kihara (US 2009/0047858)2,24, Weber (US 2013/0085224)2, and Otsuki (WO 2016/152856)2,3,25 as applied to claim 1 above, and further in view of Lausberg (US 4798855)2. Supporting evidence provided by “Polyethersulfone (PES) – Complete Guide on High-temperature Engineering Polymer”2, “Phenoxy Resins (Polyhydroxyl Ethers)”2, and El-Hibri (US 2005/0272853)2.
With respect to claim 3, Kim in view of Kihara ‘858, Weber, and Otsuki teaches all the limitations of claim 2 above.
Kim in view of Kihara ‘858, Weber, and Otsuki is silent as to the polyamide resin having a melting point equal to or higher than a glass transition temperature of the polyether sulfone resin.
Lausberg teaches thermoplastic molding materials containing (A) from 2 to 97.9% by weight of a nylon (polyamide), (B) from 2 to 97.7% by weight of a polyaryl ether sulfone, and (C) from 0.1 to 30% by weight of a polymeric component having hydroxyl groups (accessory component
Preferably used polyaryl ether sulfones are those of the general formula I, where X may be –SO2- (col. 2, lines 27-36). When X is –SO2-, general formula I is a polyether sulfone (“Polyethersulfone (PES) – Complete Guide on High-temperature Engineering Polymer”).
Particularly suitable polymers for the polymeric component having hydroxyl groups (C) comprise polycondensates of aliphatic or aromatic diols or polyhydric alcohols with epihalohydrins (col. 3, line 49 – col. 4, line 11). A polycondensate of bisphenol A and epichlorohydrin having the recited structure in col. 4, lines 15-19 is readily available and therefore is preferably used (col. 4, lines 12-20). The structure recited as well as the reaction products indicate that the preferred component (C) is a phenoxy resin (“Phenoxy Resins (Polyhydroxyl Ethers)”).
The composition preferably includes nylon, particularly partially crystalline nylons since the molding materials produced from them have superior heat distortion resistance and stress cracking resistance compared to amorphous nylons (col. 2, lines 43-50). The nylons are preferably linear and have melting points higher than 200oC (col. 2, lines 5-6).
Since both Kim in view of Kihara ‘858, Weber, and Otsuki and Lausberg teach resin compositions comprising polyamide, polyether sulfone, and phenoxy resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide of Kim in view of Kihara ‘858, Weber, and Otsuki to be partially crystalline nylon with a melting point higher than 200oC in order to provide superior heat distortion resistance and stress cracking resistance to the resin composition.
As evidenced by El-Hibri, polyethylene sulfone has a glass transition temperature of approximately 220oC (paragraph [0010]). Therefore, the resin composition of Kim in view of .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2007-0070388)26,27 in view of Kihara (US 2009/0047858)2,28, Weber (US 2013/0085224)2, and Otsuki (WO 2016/152856)2,29 as applied to claim 1 above, and further in view of Kihara (US 2009/0215968)2,30. Supporting evidence provided by Ellis (“Nylon 6T”)2.
With respect to claim 4, Kim in view of Kihara ‘858, Weber, and Otsuki teaches all the limitations of claim 1 above.
Kim in view of Kihara ‘858, Weber, and Otsuki is silent as to the polyamide being polyamide 6T.
Kihara ‘968 discloses a polyamide-based resin system that comprises phenoxy resin to improve flowability of the polyamide (paragraphs [0014]-[0015]). Applicable polyamide resins include an aromatic polyamide resin prepared by, for example, dehydration condensation polymerization of a diamine with a carboxylic acid (paragraph [0023]). The preferred diamine is hexamethylene diamine in order to bring out superior characteristic under high temperature (paragraph [0025]) and the preferred dicarboxylic acid is terephthalic acid and isophthalic acid in order to bring out superior characteristic under high temperature (paragraph [0029]). The combination of hexamethylene diamine and terephthalic acid results in polyamide 6T (Ellis; Nylon 6T).
Since both Kim in view of Kihara ‘858, Weber, and Otsuki and Kihara ‘968 teach resin compositions comprising mixture of polyamide and phenoxy resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide of Kim in view of Kihara ‘858, Weber, and Otsuki to include polyamide 6T in order to provide superior characteristics under high temperatures.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2007-0070388)31,32 in view of Kihara (US 2009/0047858)2,33, Weber (US 2013/0085224)2, and Otsuki (WO 2016/152856)2,34 as applied to claim 1 above, and further in view of Soelch (US 5516882).
With respect to claims 12-14, Kim in view of Kihara ‘858, Weber, and Otsuki teaches all the limitations of claim 1 above.
Kim in view of Kihara ‘858, Weber, and Otsuki is silent as to the polyamide 6T product containing terephthalic acid, hexamethylenediamine, and 2-methyl pentamethylene diaminer with hexamethylenediamine and 2-methyl pentamethylene diamine at a molar ratio of 1:2 to 2:1.
Soelch teaches partially crystalline copolyamides formed from terepthalic acid and a mixture of hexamethylenediamine and 2-methyl pentamethylene diamine (col. 2, lines 34-39). In order to prevent formation of the high melting fraction, or at least reduce the amount of high melting fraction, the amount of 2-methyl pentamethylene diamine in the aqueous solution is maintained at at least 27.5 mol percent, especially at least 30 mole percent based on the total amount of acid and diamine components (col. 3, lines 54-61). In Example I the molar ratio of 
Since both Kim in view of Kihara ‘858, Weber, and Otsuki and Soelch teaches polyamide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyamide of Kim in view of Kihara ‘858, Weber, and Otsuki to use the method and constituents taught in Soelch above which includes at least 27.5 mol percent 2-methyl pentamethylene diamine based on the total amount of acid and diamine components, in particular to use a molar ratio of hexamethylenediamine to 2-methyl pentamethylene diamine of 1:1 or 1:1.22, in order to provide a polyamide that prevents, or at least has a very low amount of, high melting fraction.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1 and 3-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as not being enabling for the entire scope of claims 1 and 3-5, is maintained.

The declaration under 37 CFR 1.132 filed August 3, 2020 is insufficient to overcome the rejection of claims 1 and 3-5 based upon 36 U.S.C. 112(a) as set forth in the last Office action.
Pages 1-4 of the declaration present examples to show that a phenoxy resin with a bisphenol A skeleton and an epoxy group at either end or both ends can form a mixed resin as recited in claim 1 and fulfill expression (1). The declaration also shows that when a phenoxy resin without an epoxy group is used expression (1) is not fulfilled.
The declaration is not convincing. The scope of enablement rejection above is based on the combination of accessory components having a combined melt viscosity of η0 without disclosure of the melt viscosity of the individual components. As described above, it is known in the art that the resulting melt viscosity of a mixture cannot be predicted, and therefore to arrive at a mixed melt viscosity without knowing the melt viscosity of the original components would require undue experimentation. It is respectfully submitted that the declaration does not address this concern.
While it is helpful to see the effect of the epoxy end groups on melt viscosity, the experiments provided are not commensurate in scope with the claims. For example, the experiments use a specific phenoxy resin and polyamide 6T resin, however claim 1 includes all phenoxy resins with at least one epoxy group and all polyamides. The experiments presented also provide examples for 50 mass% phenoxy resin (example 1) and 40 mass% phenoxy resin (example 2) based on the total amount of phenoxy and polyamide resins, however claim 1 claims 30-50 mass%.
Additionally, as discussed in the rejection above, polymers of the same chemical compound can have different melt viscosities (depending on, e.g., weight average molecular weight). Showing that a singular chemical compound meets the claimed relationship does not necessarily mean it is the chemical compound that led to the result. PHX1 and PHX2 have different melt viscosities in addition to different molecular structures. It is unclear from the results presented whether PHX1 meeting the claimed expression is due to the epoxy groups or the melt viscosity, or both.
It appears that Examples 1 and 2 in Table 1 which use PHX1, Phenotohto YP55, were taken from the instant specification. It is noted that page 19 of the instant specification identifies 

On pages 6-7 of the response, Applicant refers to the declaration and submits that use of the bisphenol A/epoxy resin structure enables Relational Expression (1) to be fulfilled.
The Examiner respectfully disagrees. While the amendments help to narrow the scope of the claim and provide further guidance to the ordinary artisan as to how to make the claimed composition, the scope of the claim is still so broad that one of ordinary skill in the art would require undue experimentation to determine what compositions meet the claim limitation, and what compositions do not. While the composition itself is more defined, the experiments provided in the declaration do not encompass the entire scope of the claim, and it is not clear from the experiments provided that for every possible combination of components in claim 1 the Relational Expression (1) will be met as long as the phenoxy resin has an epoxy group.
As discussed in the 112(a) rejection above, it is known in the art that the viscosity of a liquid mixture is not a linear function, and is difficult to predict. Paragraphs [0035]-[0040] of the instant specification a multitude of reaction products that may be used to obtain a variety of different polyamides. There are also at least two types of phenoxy resins encompassed by the claims: a phenoxy resin with an epoxy group at one end and another undefined functional group at the other, and a phenoxy resin with an epoxy group at both ends. However it is possible other phenoxy resins are also included as long as the skeleton is bisphenol A and there is one epoxy 

Response – Claim Rejections 35 USC §103
Applicant's arguments filed August 3, 2020 have been fully considered but they are not persuasive.
On page 9 of the response Applicant submits that a person skilled in the art would not be motivated to apply Kihara ‘858 to either Kihara ‘309 or Kim. Kihara ‘858 teaches that the polyamide resin composition may further contain a resin other that the aromatic polyamide resin and the epoxy-group containing phenoxy resin within a range not to deteriorate the advantage of the present invention (paragraph [0039]). In Applicant’s claimed invention the main component is the polyether sulfone resin. Applicant concludes that a person skilled in the art would easily understand that if Kihara ‘858’s invention is modified according to claim 1, the advantage of Kihara ‘858’s invention would be deteriorated.
The Examiner disagrees. It is respectfully submitted that in the 35 U.S.C. 103 rejections above Kihara ‘858 is not being modified, but rather provides the modification for either Kihara ‘309 or Kim. The reasons for including the epoxy-group containing phenoxy resin is to suppress excessive flowability of the resin at high temperatures. While polyether sulfone resin will be present as the main component in the resulting composition, the addition of the epoxy-group containing phenoxy resin to the polyamide as suggested by Kihara ‘858 would provide a melt 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789





/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Hereinafter referred to as Kihara ‘858
        3 Previously presented
        4 Hereinafter referred to as Kihara ‘858
        5 Machine translation used as reference
        6 Previously presented
        7 Hereinafter referred to as Kihara ‘858
        8 Machine translation used as reference
        9 Previously presented
        10 Hereinafter referred to as Kihara ‘858
        11 Machine translation used as reference
        12 Previously presented
        13 Hereinafter referred to as Kihara ‘858
        14 Hereinafter referred to as Kihara ‘968
        15 Machine translation used as reference
        16 Previously presented
        17 Hereinafter referred to as Kihara ‘858
        18 Machine translation used as reference
        19 Previously presented
        20 Hereinafter referred to as Kihara ‘858
        21 English equivalent US 2018/0079879 used as reference
        22 Machine translation used as reference
        23 Previously presented
        24 Hereinafter referred to as Kihara ‘858
        25 English equivalent US 2018/0079879 used as reference
        26 Machine translation used as reference
        27 Previously presented
        28 Hereinafter referred to as Kihara ‘858
        29 English equivalent US 2018/0079879 used as reference
        30 Hereinafter referred to as Kihara ‘968
        31 Machine translation used as reference
        32 Previously presented
        33 Hereinafter referred to as Kihara ‘858
        34 English equivalent US 2018/0079879 used as reference